DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 09/10/2019 and 03/05/2020 have been considered by the examiner (see attached PTO-1449). 
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10 and 12-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by LEE et al. (US 2015/0324334) hereinafter referenced as LEE.
As per claim 12, LEE discloses ‘apparatus and method for executing application’ (title), comprising:

obtaining (‘generating’ and/or ‘using’) a use history (read on ‘usage history information’ or ‘history information’) of at least one application corresponding to the identified category (same above) based on information on a plurality of applications (‘application list’ or ‘one or more candidate applications’), (p10-p12, p59-p62); and 
providing, based on the use history (same above), guide information (read on information regarding ‘frequency’ (“number of uses”) of a text string’ or ‘arranged in order of a highest input frequency’, in light of the specification: p26) guiding a user to select one of the at least one application for execution (‘to execute a candidate application selected from the list’) by the electronic device (p8, p12, p17, p69-p71, wherein displaying candidate applications(list) ‘in order of a highest input frequency’ or displaying ‘application 411’ ‘before’ another ‘application 412’, implies or reads on claimed ‘guiding a user to select…’).  
As per claim 13 (depending on claim 12), the rejection is based on the same reason described for claim 12, because it also reads on the limitation(s) of claim 13 (also see LEE: p56).
As per claim 14 (depending on claim 12), the rejection is based on the same reason described for claim 12, because it also reads on the limitation(s) of claim 13 (wherein claimed “number of uses” is read on ‘frequency’ disclosed by LEE: p12).
As per claim 15 (depending on claim 14), the rejection is based on the same reason described for claim 12, because it also reads on the limitation(s) of claim 15.
claim 16 (depending on claim 12), LEE further discloses “identifying a plurality of keywords (read on ‘text string’ including multiple words, such as ‘email address’, ‘location’, ‘name’) corresponding to the identified category (same above); and based on utterance information (such as ‘input by the user’ via ‘voice recognition’ which is necessarily/inherently resulted in recognized words) including at least one of the plurality of keywords being identified from among a user's utterance history, providing guide information for guiding use of the identified utterance information (same above), (p40-p46, p64-70).  
As per claim 17 (depending on claim 16), the rejection is based on the same reason described for claims 12 and 16, because it also reads on the limitation(s) of claim 17.
As per claims 1-6, they recite a device (apparatus). The rejection is based on the same reasons described for claims 12-17 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step, wherein limitations regarding “a storage” and “a processor” also disclosed by LEE (see p92-p93).
As per claim 10 (depending on claim 1), the rejection is based on the same reason described for claim 12, because it also reads on the limitation(s) of claim 10 (also see Fig. 4A, p12, p69-p70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 7, 9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of OJIMA et al. (US 2015/0052169) hereinafter referenced as OJIMA. 
As per claim 18 (depending on claim 12), even though LEE discloses “receiving information on the plurality of applications from a[n external] device; and based on a selection command for an application included in the guide information being selected” (as stated for claim 12, see above), LEE does not expressly disclose the device being “an external device” and “providing a control command for executing the selected application to the external device”.  However, the same/similar concept/feature is well known in the art as evidenced by OJIMA who in the same field of endeavor, discloses ‘video recording and reproducing system’ including ‘mobile terminal’, ‘digital television’ (or other ‘video recording and reproducing device(s)’, read on external device), and server(s) (also read on external device) communicated (receiving and transmitting) via network, providing ‘voice input device’ that ‘vocally inputs utterances from a user’ for ‘performing operation on the digital television’ via ‘voice recognition’ resulting ‘character string’ including ‘command’ from ‘voice input’, and ‘receiving a sentence corresponding to a voice of a user’ and ‘generating search command’ for ‘operating an external device’ (Figs. 1-4, p40-p54, p78-p87, claim 5).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of LEE and OJIMA together by providing a mechanism of communicating (receiving, transmitting, and/or providing) information and/or command(s) (control command) among a terminal, television, and server(s) including performing/operating (executing) selected application to an external device, as claimed, for the purpose (motivation) of offering a search using voice input that convenient for user  (OJIMA: p5).  
claim 20 (depending on claim 112), the rejection is based on the same reason described for claim 18, because it also reads on the limitation(s) of claim 20 (wherein voice input recognized/extracted as command is read on claimed voice command).
As per claim 7 (depending on claim 1), the rejection is based on the same reason described for claim 18, because the claim recited the same/similar limitation(s) as claim 18.
As per claim 9 (depending on claim 1), the rejection is based on the same reason described for claim 20, because the claim recited the same/similar limitation(s) as claim 20.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LEE. 
As per claim 19 (depending on claim 12), even though LEE discloses “a user voice related to at least one of a plurality of applications being received” and “use history information for the at least one of the plurality of applications” (as stated above), LEE does not expressly disclose “storing the user voice” as the use history information.  However, it is noted that LEE disclose a variety of storage devices for storing ‘software/instructions’ and/or ‘data’ (p92).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that voice input of a user and its recognition result by using ‘voice recognition device’ would be used as part of usage history information for one or more applications in the same/similar way as used for text string input and stored (or recorded) these usage history information as a type “data” in one or more storage device(s) disclosed by LEE, for which the implementation would be within the scope of capability of the skilled person in the art the result would be predictable.
As per claim 8 (depending on claim 1), the rejection is based on the same reason described for claim 19, because the claim recited the same/similar limitation(s) as claim 19.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of NAKAOKA et al. (US 2016/0328206) hereinafter referenced as NAKAOKA. 
As per claim 11 (depending on claim 11), LEE does not expressly disclose “to obtain the keyword based on sound which is being output through the speaker”.  However, the similar concept/feature is well known in the art as evidenced by NAKAOKA who in the same field of endeavor, discloses ‘speech retrieval device, speech retrieval method, and display device’ (title), comprising ‘voice recognition system’ including ‘television 10’ (p25-p28), and that “display controller 108 may output a message indicating that voice recognition processing has started, with a voice from the speaker” (p93).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that providing a voice or sound from a speaker for starting to obtain a text string (including word(s)) or to recognize user voice input corresponding a word/text string would be used in the same/similar way for starting voice recognition, and combine teachings of LEE and NAKAOKA together by providing a mechanism of outputting a voice/sound from a speaker starting to obtain a text string (including word(s)) or starting to recognize user voice input corresponding a word/text string, as claimed, for the purpose (motivation) of improving user operativity in a voice search operation (OJIMA: 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
August 14, 2021
/QI HAN/Primary Examiner, Art Unit 2659